Case 6:21-cv-00563-CEM-EJK Document 12 Filed 05/21/21 Page 1 of 3 PageID 63




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

  PHL VARIABLE INSURANCE              )
  COMPANY,                            )
                                      )
        Plaintiff,                    ) Case No.: 6:21-cv-563-CEM-EJK
                                      )
  v.                                  )
                                      )
  MARK PUIG and LOIS COLLINS,         )
                                      )
        Defendants.                   )
  ____________________________________)

       DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS AND
               CORPORATE DISCLOSURE STATEMENT

        Defendant, MARK PUIG, by and through his undersigned counsel and

  pursuant to this Court’s Interested Persons Order dated April 16, 2021 [Doc.

  5] and Federal Rule of Civil Procedure 7.1, files and serves this Certificate of

  Interested Persons and Corporate Disclosure Statement:

        1.    The name of each person, attorney, association of persons, firm,

  law firm, partnership, and corporation that has or may have an interest in

  the outcome of this action — including subsidiaries, conglomerates,

  affiliates, parent corporations, publicly-traded companies that own 10% or

  more of a party’s stock, and all other identifiable legal entities related to any

  party in the case:

        A.    PHL Variable Insurance Company – Plaintiff

        B.    The Phoenix Companies, Inc. – Parent Corporation of Plaintiff
Case 6:21-cv-00563-CEM-EJK Document 12 Filed 05/21/21 Page 2 of 3 PageID 64
  PHL Variable Ins. Co. v. Mark Puig and Lois Collins         Case No.: 6:19-cv-563 CEM-EJK
  Defendant’s Certificate of Interested Persons                                     Page 2


           C.      Wendy L. Furman – Attorney for Plaintiff

           D.      McDowell Hetherington LLP – Counsel for Plaintiff

           E.      Mark Puig - Defendant

           F.      Scott A. Livingston – Attorney for Defendant, Mark Puig

           G.      Hallie Zoble – Attorney for Defendant, Mark Puig

           H.      CPLS, P.A. – Counsel for Defendant, Mark Puig

           I.      Lois Collins – Defendant

           J.      Clay A. Deatherage – Attorney for Defendant, Lois Collins

           K.      Bloodworth Law, PLLC – Counsel for Defendant, Lois Collins

           2.      The name of every other entity whose publicly-traded stock,

  equity, or debt may be substantially affected by the outcome of the

  proceedings:

           None.

           3.      The name of every other entity which is likely to be an active

  participant in the proceedings, including the debtor and members of the

  creditors’ committee (or twenty largest unsecured creditors) in bankruptcy

  cases:

           None.

           4.      The name of each victim (individual or corporate) of civil and

  criminal conduct alleged to be wrongful, including every person who may be

  entitled to restitution:




                                                        2
Case 6:21-cv-00563-CEM-EJK Document 12 Filed 05/21/21 Page 3 of 3 PageID 65
  PHL Variable Ins. Co. v. Mark Puig and Lois Collins              Case No.: 6:19-cv-563 CEM-EJK
  Defendant’s Certificate of Interested Persons                                          Page 3




          I hereby certify that, except as disclosed above, I am unaware of any

  actual or potential conflict of interest involving the district judge and

  magistrate judge assigned to this case, and will immediately notify the Court

  in writing on learning of any such conflict.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 21, 2021, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system.                            I

  further certify that a copy of this document was served by E-mail on the

  following:

  Wendy L. Furman, Esq.             Clay A. Deatherage, Esq.
  McDowell & Hetherington LLP       BLOODWORTH LAW, PLLC
  2385 N.W. Executive Center Drive, 801 N. Magnolia Avenue, Ste. 216
  Suite 400                         Orlando, FL 32803
  Boca Raton, FL 33431              cdeatherage@lawyerfightsforyou.com
  Wendy.furman@mhllp.com



                                            CPLS, P.A.
                                            Attorneys | Consultants | Mediators
                                            201 E. Pine Street, Suite 445
                                            Orlando, Florida 32801
                                            (T) 407-647-7887
                                            (F) 407-647-5396
                                            Attorneys for Mark Puig
                                            CPLS File No. 4267-1


  May 21, 2021
                                            Scott A. Livingston, Esq.
                                            Florida Bar No. 0126314
                                            slivingston@cplspa.com




                                                        3
